Citation Nr: 0505940	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
RO that denied service connection for PTSD.  

In his original claim received in October 2001, the veteran 
claimed entitlement to service connection for a "nervous 
condition."  The RO has only adjudicated entitlement to 
service connection for PTSD, and that is the only issue over 
which the Board has jurisdiction.  

The veteran's claim for service connection for a psychiatric 
disability other than PTSD remains pending.  In this regard 
the Board notes that service medical records show treatment 
for acute generalized anxiety disorder, and that on the VA 
examination in August 2003, the pertinent diagnosis was 
depressive disorder due to physical health problems and 
polysubstance abuse in remission.  The veteran is service 
connected for several physical disabilities.  His claim for 
service connection for a psychiatric disability other than 
PTSD is referred to the RO.


REMAND

Factual Background

Service medical records reveal that the veteran was 
hospitalized in February and March 1967 primarily for the 
treatment of hepatitis.  In the course of the hospitalization 
the veteran received news that there had been an explosion at 
an ammunition storage installation in Vietnam where he was 
stationed.  The veteran suspected that some of his friends 
had been injured.  The veteran was said to be upset that 
people in Vietnam had been disabled and he felt guilty at 
leaving Vietnam for treatment of his illness.  Thereafter the 
veteran was noted to be tremulous and was seen by the 
psychiatry service.  He was prescribed Librium and a 
diagnosis of acute anxiety reaction was reported.  On the 
veteran's September 1967 examination prior to service 
discharge, no pertinent abnormalities were reported.  

His service personnel records show that the veteran served in 
Vietnam from August 1966 to September 1967, except for a 
period in February and March 1967, when he was hospitalized 
outside of Vietnam.  During his Vietnam service, he served 
with the 606th Ordinance Company with duties that involved 
ammunition storage.

Private clinical records indicate treatment for depression 
and anxiety in December 1995, which was related to illness 
and marital discord.  

During a VA general examination conducted in April 1996, the 
veteran was noted to be depressed and was reported to have 
memory lapses.  No psychiatric diagnosis was rendered.  

In a statement received in March 2002, the veteran said that 
he served in an ammunition depot in Vietnam, and that on one 
occasion there was an explosion and fire at the facility.  He 
said that he dove into the sea, and began to swim out to a 
boat in order to escape the fire.  He related that a man who 
was in the water with him was wounded in the back by a piece 
of metal.  He said that on that occasion a man from an 
adjoining unit was killed.

A VA outpatient treatment record dated in April 2002 shows 
that the veteran stated that he was a Vietnam veteran who was 
not in combat, but who witnessed people's death, and also saw 
body parts.  He said that he witnessed the death of a friend 
when an ammunition depot exploded, and that he himself might 
have been killed on that occasion.  The veteran complained of 
flashbacks and nightmares that had worsened since the terror 
attacks on the World Trade Center and Pentagon.  The 
diagnoses on Axis I included depressive disorder, and PTSD by 
history.  

In February 2003 a statement from a private physician was 
received.  The doctor indicated that he had been treating the 
veteran for the previous three years for PTSD with symptoms 
that included nightmares and flashbacks of experiences in 
Vietnam.  The veteran was noted to feel detached from others 
and be prone to irritability, hostility, and outbursts of 
temper.  The doctor said that although the veteran was not in 
combat, he had witnessed the deaths and injuries of others 
and was in great fear of his own safety while serving in 
Vietnam.  The psychiatrist believed that such stressors were 
sufficient to result in PTSD.   

During a VA psychiatric examination conducted in August 2003, 
the examiner noted that the veteran reported being sent to 
Vietnam in mid or late 1966.  He was assigned to the 606th 
Ordinance Battalion as an ammunition storage specialist.  The 
doctor noted that in February 1967, during service, the 
veteran had been hospitalized for hepatitis and learned at 
that time that friends had been injured in Vietnam.  As a 
result the veteran had been noted to have an acute anxiety 
reaction.  

The veteran also said that he was present when an ammunition 
depot exploded in 1966, and that on that occasion the veteran 
had swum out to a PT boat to escape.  Reference was also made 
to the veteran receiving a letter while hospitalized that a 
friend who was not in his unit had been killed in combat.  
The doctor believed that this was the incident that occurred 
when the veteran was in the hospital for hepatitis.  The 
examining physician concluded that the veteran did not meet 
the criteria for PTSD given the nature of the veteran's 
stressors.  

The doctor said that the episode in which the ammunition dump 
exploded seemed to have occurred during a time when the 
veteran was hospitalized elsewhere, and that his reaction was 
one of sadness and anxiety rather than fear, helplessness and 
horror.  While the veteran reported witnessing an ammunition 
dump explosion, he did not appear to have distressing 
symptoms due to this event, and it appeared that he may have 
learned about this episode from a letter.  

In October 2004 the veteran submitted a letter and portions 
of a unit history received from the U.S. Armed Services 
Center for Unit Records Research (USASCUR) that indicated, 
essentially, that the facility at which the veteran's unit 
was stationed was attacked in June 1967, and that in July 
1967 sabotage caused explosions in fuel storage tanks that 
sent fragments over a 50 meter area.  No casualties were 
reported.



Pertinent Law

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

Where the evidence does not show that the veteran engaged in 
combat with the enemy, his uncorroborated testimony is 
insufficient to establish the stressor. Credible supporting 
evidence is required. 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996)

Reasons for Remand  

Although there is credible supporting evidence that the 
veteran was at the site of fuel dump explosions in Vietnam, 
no medical professional has diagnosed PTSD on the basis of 
this stressor.  Rather, the private and VA outpatient 
findings of PTSD were based on the veteran's witnessing the 
deaths and wounding of fellow service members.  There is no 
credible supporting evidence that the veteran's unit 
experienced casualties while he was present, however, USASCUR 
has not been specifically asked to provide such supporting 
evidence.

The private psychiatrist who reported the diagnosis of PTSD, 
also reported treating the veteran for the previous three 
years.  It does not appear that records of this treatment are 
part of the claims folder.  VA has an obligation to seek 
records of treatment reported in letters from private 
physicians.  Massey v. Brown, 7 Vet App 204 (1994).

Accordingly, the case is remanded for the following actions:

1.  Obtain all records of the veteran's 
treatment for PTSD from Robin Tiso, M.D., 
Catholic Charities, Diocese of Rockville 
Centre.

2.  Request that USASCUR clarify whether 
the veteran's unit experienced casualties 
in the June or July 1967 attacks at Toy 
Hoa.

3.  Readjudicate the claim, and if it 
remains denied, issue a supplemental 
statement of the case.  Then return the 
case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




